  8:17-cr-00218-RFR-MDN Doc # 57 Filed: 11/25/20 Page 1 of 2 - Page ID # 144




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                  8:17CR218

        vs.
                                                        ORDER ON APPEARANCE FOR
MARCUS M. CROSBY,                                     SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on November 25, 2020 regarding Petition
for Offender Under Supervision [48]. Mary C. Gryva represented the defendant. Lecia E.
Wright represented the government. The defendant was advised of the alleged violation(s)
of supervised release right to retain or appointment of counsel, and any right to a preliminary
hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant requested a preliminary and detention hearing which were held in the
Northern District of Iowa. Fed. R. Crim. P. 32.1(b)(1). The court found probable cause to
believe the defendant has violated one or more conditions of supervised release as alleged
in the petition and the defendant should be held to answer for a final dispositional hearing.
Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on January
13, 2021. Fed. R. Crim. P. 32.1(b)(1)(C).
       The court also found that the defendant failed to meet his burden to establish by clear
and convincing evidence that he will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention was granted as to risk of flight and danger and the defendant shall be detained
until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded a
reasonable opportunity for private consultation with defense counsel. Upon order of a United
States court or upon request of an attorney for the government, the person in charge of the
  8:17-cr-00218-RFR-MDN Doc # 57 Filed: 11/25/20 Page 2 of 2 - Page ID # 145




corrections facility shall deliver the defendant to the United States Marshal for an appearance
in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 25th day of November, 2020.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge




                                              2
